EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ariel Reinitz on 08/31/2022.

The application has been amended as follows: 
Please enter the amendments for reconsideration after Non-Final Rejection filed 08/18/2022 and include the following amendments:

1. - 16. (Canceled) 

17.	(Currently amended) A method comprising:
receiving, from a user device, a plurality of hashed representations of network addresses generated by a privacy engine executing on the user device, each of the network addresses corresponding to a first transaction initiated between an application executing on the user device and one or more third-party services;
comparing, by a server, the plurality of hashed representations with an index of one or more enrolled network addresses to identify a source through which the application executing on the user device initiated the first transaction with a first third-party service;
based on (a) the identification of the source through which the application executing on the user device initiated the first transaction with the first third-party service and (b) a completion of a second transaction originating from a second third-party service and corresponding to the first transaction, initiating, within a decentralized network, a conversion of one or more elements associated with the second transaction into one or more digital tokens stored at one or more nodes of the decentralized network;
receiving, at the server and in response to the conversion operation, the one or more digital tokens; [[and]]
storing at least one of the one or more digital tokens, as encrypted via one or more first cryptographic keys in a wallet generated by a server to store digital tokens with respect to a first entity and in relation to one or more aspects of the first transaction;
receiving a request from the user device to transfer via the decentralized network a digital token stored in the wallet associated with the first entity and at least one of the one or more aspects of the first transaction; and
transferring the digital token within the decentralized network to a second entity in response to the request.

18.	(Currently amended) The method of claim 17, wherein initiating a conversion comprises allocating the one or more digital tokens to the first entity.

19.	(Currently amended) The method of claim 17, wherein initiating a conversion comprises initiating an exchange with respect to the one or more digital tokens and the first entity.

20. - 23. (Canceled) 

24. 	(Currently amended) The method of  claim 17, wherein transferring the digital token comprises transferring the digital token to an entity associated with the first transaction in response to the request.

25.	(Previously presented) A non-transitory computer readable medium having instructions stored thereon that, when executed by a processing device, cause the processing device to perform operations comprising:
receiving, from a user device, a plurality of hashed representations of network addresses generated by a privacy engine executing on the user device, each of the network addresses corresponding to a first transaction initiated between an application executing on the user device and one or more third-party services;
comparing the plurality of hashed representations with an index of one or more enrolled network addresses to identify a source through which the application executing on the user device initiated the first transaction with a first third-party service;
based on (a) the identification of the source through which the application executing on the user device initiated the first transaction with the first third-party service and (b) a completion of a second transaction originating from a second third-party service and corresponding to the first transaction, initiating, within a decentralized network, a conversion of  one or more elements associated with the second transaction into one or more digital tokens stored at one or more nodes of the decentralized network;
receiving in response to the conversion operation, the one or more digital tokens; 
storing at least one of the one or more digital tokens, as encrypted via one or more first cryptographic keys in a wallet generated by a server to store digital tokens with respect to a first entity and in relation to one or more aspects of the first transaction;
receiving a request from the user device to transfer via the decentralized network a digital token stored in the wallet associated with the first entity and at least one of the one or more aspects of the first transaction; and
transferring the digital token within the decentralized network to a second entity in response to the request.

26.	(New) The non-transitory computer readable medium of claim 25, wherein initiating a conversion comprises allocating the one or more digital tokens to the first entity.

27.	(New) The non-transitory computer readable medium of claim 25, wherein initiating a conversion comprises initiating an exchange with respect to the one or more digital tokens and the first entity.

28. 	(New) The non-transitory computer readable medium of claim 25, wherein storing at least one of the one or more digital tokens comprises transferring at least one of the one or more digital tokens to cold storage.

29. 	(New) The non-transitory computer readable medium of claim 25, wherein transferring the digital token comprises transferring the digital token to an entity associated with the first transaction in response to the request.

30.	(New) The non-transitory computer readable medium of claim 25, wherein storing at least one of the one or more digital tokens further comprises storing at least one of the one or more digital tokens, as secured via one or more second cryptographic keys, on cold storage. 

31.	(New) The non-transitory computer readable medium of claim 30, wherein storing at least one of the one or more digital tokens further comprises generating a new cryptographic key with respect to the digital tokens as stored on cold storage.

32. 	(New) The method of claim 17, wherein storing at least one of the one or more digital tokens comprises transferring at least one of the one or more digital tokens to cold storage.

33.	(New) The method of claim 17, wherein storing at least one of the one or more digital tokens further comprises storing at least one of the one or more digital tokens, as secured via one or more second cryptographic keys, on cold storage. 

34.	(New) A system comprising:
a processing device; and
a memory coupled to the processing device and storing instructions that, when executed by the processing device, cause the system to perform operations comprising:
receiving, from a user device, a plurality of hashed representations of network addresses generated by a privacy engine executing on the user device, each of the network addresses corresponding to a first transaction initiated between an application executing on the user device and one or more third-party services;
comparing the plurality of hashed representations with an index of one or more enrolled network addresses to identify a source through which the application executing on the user device initiated the first transaction with a first third-party service;
based on (a) the identification of the source through which the application executing on the user device initiated the first transaction with the first third-party service and (b) a completion of a second transaction originating from a second third-party service and corresponding to the first transaction, initiating, within a decentralized network, a conversion of  one or more elements associated with the second transaction into one or more digital tokens stored at one or more nodes of the decentralized network;
receiving in response to the conversion operation, the one or more digital tokens; 
storing at least one of the one or more digital tokens, as encrypted via one or more first cryptographic keys in a wallet generated by a server to store digital tokens with respect to a first entity and in relation to one or more aspects of the first transaction;
receiving a request from the user device to transfer via the decentralized network a digital token stored in the wallet associated with the first entity and at least one of the one or more aspects of the first transaction; and
transferring the digital token within the decentralized network to a second entity in response to the request.

35.	(New) The system of claim 34, wherein initiating a conversion comprises allocating the one or more digital tokens to the first entity.

36.	(New) The system of claim 34, wherein initiating a conversion comprises initiating an exchange with respect to the one or more digital tokens and the first entity.

37. 	(New) The system of claim 34, wherein storing at least one of the one or more digital tokens comprises transferring at least one of the one or more digital tokens to cold storage.

38. 	(New) The system of claim 34, wherein transferring the digital token comprises transferring the digital token to an entity associated with the first transaction in response to the request.

39.	(New) The system of claim 34, wherein storing at least one of the one or more digital tokens further comprises storing at least one of the one or more digital tokens, as secured via one or more second cryptographic keys, on cold storage. 

40.	(New) The system of claim 39, wherein storing at least one of the one or more digital tokens further comprises generating a new cryptographic key with respect to the digital tokens as stored on cold storage.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present claims disclose a method, non-transitory computer readable medium, and system comprising: receiving, from a user device, a plurality of hashed representations of network addresses generated by a privacy engine executing on the user device, each of the network addresses corresponding to a first transaction initiated between an application executing on the user device and one or more third-party services; comparing, by a server, the plurality of hashed representations with an index of one or more enrolled network addresses to identify a source through which the application executing on the user device initiated the first transaction with a first third-party service; based on (a) the identification of the source through which the application executing on the user device initiated the first transaction with the first third-party service and (b) a completion of a second transaction originating from a second third-party service and corresponding to the first transaction, initiating, within a decentralized network, a conversion of one or more elements associated with the second transaction into one or more digital tokens stored at one or more nodes of the decentralized network; receiving, at the server and in response to the conversion operation, the one or more digital tokens; storing at least one of the one or more digital tokens, as encrypted via one or more first cryptographic keys in a wallet generated by a server to store digital tokens with respect to a first entity and in relation to one or more aspects of the first transaction; receiving a request from the user device to transfer via the decentralized network a digital token stored in the wallet associated with the first entity and at least one of the one or more aspects of the first transaction; and transferring the digital token within the decentralized network to a second entity in response to the request.
The closest prior art of Harrison (US 2020/0034869) discloses: based on the processing of the representation of the network address, initiating a second transaction with respect to one or more digital tokens (Fig. 3, Fig. 11, 0059, 0079, 0101); receiving, in response to the second transaction, the one or more digital tokens (Fig. 11, 0101); and storing at least one of the one or more digital tokens...in a wallet associated with the first entity (Fig. 11, 0042, 0083, 0101).
Serebrennikov (US 2020/0349558) discloses: receiving a notification corresponding to a first transaction associated with a first entity, the notification comprising a representation of a network address ("DNS token") associated with the first entity (0042-0046); and processing the representation of the network address in relation to an index of one or more enrolled network addresses (0029-0033, 0042-0046).
Rosca (US 2016/0071096) discloses: storing at least one of the one or more digital tokens, as secured via one or more first cryptographic keys in a wallet associated with the first entity (0005).
However, the prior art does not disclose, neither singly nor in combination, for claims 17-19 and 24-40: receiving, from a user device, a plurality of hashed representations of network addresses generated by a privacy engine executing on the user device, each of the network addresses corresponding to a first transaction initiated between an application executing on the user device and one or more third-party services; comparing, by a server, the plurality of hashed representations with an index of one or more enrolled network addresses to identify a source through which the application executing on the user device initiated the first transaction with a first third-party service; based on (a) the identification of the source through which the application executing on the user device initiated the first transaction with the first third-party service and (b) a completion of a second transaction originating from a second third-party service and corresponding to the first transaction, initiating, within a decentralized network, a conversion of one or more elements associated with the second transaction into one or more digital tokens stored at one or more nodes of the decentralized network.
The Examiner additionally notes that the presently amended claims, when considered and interpreted in line with the specification, overcome the prior rejections under 35 USC 101, 35 USC 112(a), and 35 USC 112(b). Regarding 35 USC 101 in particular, the claims integrate the abstract idea of issuing rewards to affiliates/referrers into a practical application through conversion of fiat currency rewards into digital tokens and generation of a wallet account for the user to receive and transfer such tokens.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR RAK whose telephone number is (571)270-1575. The examiner can normally be reached Monday-Friday 9:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.R./Examiner, Art Unit 3685     

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685